Brown, J.
This action is brought to recover damages for injuries to the libelant’s canal-boat Walt Clark, in the afternoon of November 10, 1880, by a collision with the steam-tug Uncle Abe in the East river, some 300 or 400 feet off pier 3.
The Walt Clark was one of a large tow which had been brought down the North river from Albany, and had arrived at or near the customary place of breaking up the tow, between piers 3 and 6, East river, some 200 or 300 feet off the piers. She was in or near the tail of the tow, and along-side the canal-boat Dillenbeck. The latter had previously engaged the tug-boat S. J. Christian to take her back to the North river. The tug had followed the tow for this purpose, and after coming opposite pier 2 or 3, had taken the Dillenbeck on her own starboard side and was dropping astern with the strong ebb-tide.. When the Dillenbeck had got about half a length astern of the tow, the Walt Clark broke loose from the tow, through the cleats giving way upon the boat ahead, to which she was fastened. As the Walt Clark was swinging adrift with the tide, her captain threw a line to the Dillenbeck, made fast, and pulled her along the starboard side of'the Dillenbeck, until her bows were some six or eight feet astern of the bows of the latter. This was done without any express permission of the captain of the Christian, but with his knowledge, under his observation, and without dissent. While this was going on, the captain of the Walt Clark hailed the captain of the Christian, and told him he wanted to be towed back to the tow ahead, but no answer was *271given until after the collision. The Christian during this time was under a slow bell, heading nearly directly up the river, having scarcely more than steerage-way, and slowly drifting back from the tow, and the men on the boats were engaged in making fast the Dillen-beck as well as the Walt Clark. The Christian thus had two heavy boats lashed to her starboard side, and none on the larboard side,— a somewhat unwieldy and unmanageable condition. In the mean time the Uncle Abe, with two barges in tow, one lashed on each side, had come around the Battery from the North river, and was proceeding up the East river, and on approaching the Albany tow undertook to pass between it and the Christian, which was 200 or 300 feet astern, and a little outside of the tow. The Uncle Abe’s stern projected considerably aft of the sterns of her tows, and the bows of the Christian’s tows projected considerably ahead of her own bow. As the Uncle Abe came up towards the stern of the Christian she was not noticed until nearly abreast of the latter, when the pilot of the Christian, about half a minute before the collision, reversed his engines full speed astern. The speed of the Uncle Abe was not checked, and the engineer, seeing that a collision was imminent, added all possible speed. The tug of the Uncle Abe passed the bows of the Christian and the Dillenbeck without striking, but the bow of the Walt Clark struck the Uncle Abe upon the port quarter, near the round of her stern, and received considerable injury.
After the Christian commenced backing, she pulled so hard upon the lines of the Walt Clark that, according to the testimony of her captain, the lines would have been broken had he not loosened and “rendered” tli'em out. The bows of the Walt Clark thus worked ahead of the Dillenbeck through the backing of the Christian, and at the same time, through the one-sided position of the Christian, and notwithstanding her wheel was put hard to starboard, the bows of the three necessarily worked somewhat towards the New York shore, and in a position to collide with the stern of the Uncle Abe, as above stated.
The testimony in regard to the positions and directions of the boats is very conflicting. Within the narrow space in which these boats were maneuvering, with an eddy in-shore, a strong ebb-tide further out in the East river, and every gradation in the currents between, it is impossible to fix with perfect accuracy the position and direction of the two tugs at the time of the collision and the few minutes preceding it. I have no doubt, however, that the Christian, at the time of the collision, was astern of the tow and a little outside of it, was pointing a little towards the New York shore, and making for the tow where she was intending to take the Walt Clark; that the Uncle Abe was passing between the Christian and the tow, was crossing the former’s bows, and was pointed toward the Brooklyn shore, south of Fulton ferry. She had come round the Battery near the New York shore, and she had the Christian upon her starboard hand. By rule *27219 she was bound to keep out of the way, and by the inspector’s rules was bound to go astern of the Christian. The primary cause of the collision was the Uncle Abe’s approaching the Albany tow and the tug Christian too closely on the shore side, in the endeavor to keep within the eddy by the shore as long as possible to avoid the strong ebb-tide further out, instead of going outside and astern of the Christian. While it is admitted that it is a common practice for boats going either way around the Battery to hug the shore, this furnishes no excuse for any non-observance of the rules of navigation, or for the violation of the statutes of the state, which forbid steamers to approach or to pass boats ahead of them within 60 feet. The practice is a dangerous one, and must always be at the peril of the vessel. For violating these rules the Uncle Abe must be held liable.
The Walt Clark struck the Uncle Abe so near the stern of the latter that I am satisfied the collision would not have happened had not the lines of the Walt Clark been loosened when the Christian commenced backing. The loosening of the lines was an act which plainly thwarted the efforts of the Christian to prevent the collision by backing, and which would otherwise have been effectual. If these lines were, as the captain apprehended, hot strong enough to hold against the Christian’s reversed engines, this was wholly the fault of the Walt Clark, and not of the Christian. The latter had permitted the Walt Clark to fasten to the Dillenbeck as a matter of humanity, and was in no way connected with the insufficiency of her fastenings, if they were insufficient. As between the Walt Clark and the Christian, therefore, the latter must be exempted from liability, since she backed in season to evert the collision, and had the right to assume that the Walt Clark used lines sufficient for the ordinary maneuvering of the tug. I am not satisfied from the evidence that there was any violation by the Christian of either of the local or general rules of navigation; and the Walt Clark must answer for the insufficiency of her lines, or for loosening them, if they were in fact sufficient.
The libel, as against the Christian, should, therfore, be dismissed, with costs, and the damages should be divided between the Walt Clark and the Uncle Abe, and the libelant have judgment for one-half her damages, with costs, against the latter. An order of reference may be taken to compute the amount.